Case 2:19-cv-00857-SPC-MRM Document 12 Filed 02/08/21 Page 1 of 8 PageID 81




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

WILLIE WILLIAMSON,

           Petitioner,

v.                                               Case No: 2:19-cv-857-SPC-MRM
                                                 Case No: 2:17-cr-48-SPC-MRM

UNITED STATES OF
AMERICA,

              Respondent.
                                          /

                              OPINION AND ORDER1

       Before the Court is Petitioner Willie Williamson’s Motion to Vacate, Set

Aside, or Correct a Sentence by a Person in Federal Custody (Doc. 1), the

United States’ Response (Doc. 7), and Williamson’s Reply (Doc. 11).2

                                   BACKGROUND

       On April 26, 2017, Williamson was charged with seven drug and gun

charges. (Cr-Doc. 1). On September 14, 2018, the United States filed a three-

count Superseding Information, charging Williamson with: (1) possessing with

intent to distribute and distributing Carfentanil, a Schedule II controlled


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
2 The Court cites to documents from the civil docket as (Doc. _) and documents from the

criminal docket as (Cr-Doc. _).
Case 2:19-cv-00857-SPC-MRM Document 12 Filed 02/08/21 Page 2 of 8 PageID 82




substance, in violation of 21 U.S.C. § 841(a)(1); (2) possessing a firearm and

ammunition as a convicted felon in violation of 18 U.S.C. § 922(g); and (3)

using, carrying, or possessing a firearm during and in relation to a drug-

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i).     (Cr-Doc. 41).

Williamson pled guilty to all three charges.

      In a Plea Agreement, Williamson admitted the following facts: Between

1992 and 2014, he was convicted of six felonies. On four occasions in October

2016, Williamson sold controlled substances to a confidential informant. The

charges in the Superseding Information stem from a transaction on October

18, 2016. Williamson sold the informant 7.72 grams of Carfentanil and a

loaded pistol.   (ECF 21-23).    On January 28, 2019, the Court accepted

Williamson’s plea and sentenced him to 146 months imprisonment. (Cr-Doc.

62). Williamson did not appeal the judgment or sentence.

                         EVIDENTIARY HEARING

      A court must hold an evidentiary hearing “unless the motion and the

files and records of the case conclusively show that the prisoner is entitled to

no relief.” 28 U.S.C. § 2255(b). “If the petitioner alleges facts, that if true,

would entitle him to relief, then the district court should order an evidentiary

hearing and rule on the merits of his claim.” Griffith v. United States, 871 F.3d

1321, 1329 (11th Cir. 2017) (quoting Aron v. United States, 291 F.3d 708, 714-

15 (11th Cir. 2002)). A petitioner need only allege, not prove, facts that would




                                       2
Case 2:19-cv-00857-SPC-MRM Document 12 Filed 02/08/21 Page 3 of 8 PageID 83




entitle him to relief. Id. However, the alleged facts must be reasonably specific

and non-conclusory. Aron, 291 F.3d at 715 n.6; see also Allen v. Sec’y, Fla. Dep’t

or Corr., 611 F.3d 740, 745 (11th Cir. 2010), cert denied, 563 U.S. 976 (2011).

Further, if the allegations are “affirmatively contradicted by the record” and

“patently frivolous,” the court need not hold an evidentiary hearing. Id.

      Williamson does not request an evidentiary hearing. (See generally Doc.

1). But the Court recognizes its obligation under 28 U.S.C. § 2255(b) and

independently finds an evidentiary hearing is not warranted.

                             LEGAL STANDARD

      A. 28 U.S.C. § 2255

      A prisoner in federal custody may move for his sentence to be vacated,

set aside, or corrected on four grounds: (1) the imposed sentence violates the

Constitution or laws of the United States; (2) the court lacked jurisdiction to

impose the sentence; (3) the sentence was over the maximum authorized by

law; or (4) the imposed sentence is otherwise subject to collateral attack. 28

U.S.C. § 2255(a). A § 2255 motion “may not be a surrogate for a direct appeal.”

Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (stating § 2255

relief is “reserved for transgressions of constitutional rights and for that

narrow compass of other injury that could not have been raised in direct appeal

and would, if condoned, result in a complete miscarriage of justice” (internal

quotations omitted)). The petitioner bears the burden of proof on a § 2255




                                        3
Case 2:19-cv-00857-SPC-MRM Document 12 Filed 02/08/21 Page 4 of 8 PageID 84




motion. Rivers v. United States, 777 F.3d 1306, 1316 (11th Cir. 2015) (citation

omitted).

      B. Effect of a Guilty Plea

      “A defendant who enters a plea of guilty waives all nonjurisdictional

challenges to the constitutionality of the conviction, and only an attack on the

voluntary and knowing nature of the plea can be sustained.” Wilson v. United

States, 962 F.2d 996, 997 (11th Cir. 1992). Thus, when a § 2255 motion

collaterally challenges a conviction obtained through a guilty plea, “the inquiry

is ordinarily confined to whether the underlying plea was both counseled and

voluntary.” United States v. Broce, 488 U.S. 563, 569 (1989). Alternatively,

“[a] guilty plea is open to attack on the ground that counsel did not provide the

defendant with ‘reasonably competent advice.’” Cuyler v. Sullivan, 446 U.S.

335, 344 (1980) (quoting McMann v. Richardson, 397 U.S. 759, 770 (1970)).

      C. Procedural Default

      Generally, a § 2255 petitioner may not raise a ground in a habeas

proceeding if he failed to raise it on direct appeal. Fordham v. United States,

706 F.3d 1345, 1349 (11th Cir. 2013).       This procedural default rule “is a

doctrine adhered to by the courts to conserve judicial resources and to respect

the law’s important interest in the finality of judgments.” Massaro v. United

States, 538 U.S. 500, 504 (2003). But there are two exceptions: “(1) cause and

actual prejudice, and (2) actual innocence.” Fordham, 706 F.3d at 1349.




                                       4
Case 2:19-cv-00857-SPC-MRM Document 12 Filed 02/08/21 Page 5 of 8 PageID 85




      The first exception requires the petitioner to “show both (1) ‘cause’

excusing his…procedural default, and (2) ‘actual prejudice’ resulting from the

errors of which he complains.” Id. (quoting United States v. Frady, 456 U.S.

152, 168 (1982)). “Actual prejudice means more than just the possibility of

prejudice; it requires that the error worked to the petitioner’s actual and

substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Id. (quoting Ward v. Hall, 592 F.3d 1144, 1179 (11th Cir. 2010).

      The second exception is narrow. “To establish actual innocence, the

petitioner must demonstrate that, in light of all the evidence, it is more likely

than not that no reasonable juror would have convicted him.” Id. (quoting

Bousley, 523 U.S. 614, 623 (1998)). The Supreme Court has noted “that ‘actual

innocence’ means factual innocence, not mere legal insufficiency.” Bousley, 523

U.S. 614.

                                DISCUSSION

      Williamson raises two grounds. He did not raise either argument before

the Court entered judgment or on direct review. He explains that his attorney

did not file an appeal, despite Williamson’s request. The Court need not decide

whether this cause excuses Williamson’s default because he has not shown

actual prejudice.

      In Ground One, Williamson asserts legal innocence of Count 3—using,

carrying, or possessing a firearm during and in relation to a drug-trafficking




                                       5
Case 2:19-cv-00857-SPC-MRM Document 12 Filed 02/08/21 Page 6 of 8 PageID 86




crime—because the amount of drugs he sold did not meet the threshold for a

drug-trafficking crime. Williamson cites Florida’s trafficking statute, which

includes a weight element. See, e.g., Fla. Stat. § 893.135(b)(1) (“Any person

who knowingly sells…28 grams or more of cocaine…commits a felony of the

first degree, which felony shall be known as ‘trafficking in cocaine’”). But

Florida law is irrelevant here.    18 U.S.C. § 924(c)(1)(D)(2) defines “drug

trafficking crime” to include “any felony punishable under the Controlled

Substances Act (21 U.S.C. 801 et seq.)[.]”    That includes Count 1 of the

Superseding Information, to which Williamson pled guilty. Because Ground

One lacks merit, Williamson cannot show actual prejudice. What is more,

Williamson’s claim of innocence rests on a misunderstanding of the applicable

law. He does not claim factual innocence. The Court denies Ground One

because it is procedurally barred and entirely without merit.

      In Ground Two, Williamson attacks the knowing and voluntary nature

of his guilty plea to Count 2—possessing a firearm and ammunition as a

convicted felon—because he was not correctly informed of each element of the

crime. In the Plea Agreement, Williamson acknowledged that Count 2 has two

elements:

      First:      the defendant knowingly possessed a firearm or
                  ammunition in or affecting interstate or foreign
                  commerce; and




                                      6
Case 2:19-cv-00857-SPC-MRM Document 12 Filed 02/08/21 Page 7 of 8 PageID 87




      Second:      before possessing the firearm or ammunition, the
                   defendant had been convicted of a felony – a crime
                   punishable by imprisonment for more than one year.

(Cr-Doc. 42 at 3). Williamson argues the second element should have included

a scienter requirement—that is, it should have required that Williamson knew

he was a felon. In Rahaif v. United States, the Supreme Court held that “the

Government must prove both that the defendant knew he possessed a firearm

and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” 139 S. Ct. 2191, 2200 (2019). But the omission in the

plea agreement did not prejudice Williamson because he admitted that he was

convicted of six felonies between 1992 and 2014, thus satisfying the

requirement that he knew of his status as a felon.           This admission also

undercuts any claim of factual innocence. The Court thus denies Ground Two

as procedurally barred.

                   CERTIFICATE OF APPEALABILITY

      A prisoner seeking a writ of habeas corpus has no absolute entitlement

to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

a district court must first issue a certificate of appealability (COA). “A [COA]

may issue...only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

petitioner must demonstrate that “reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong,” Tennard




                                         7
Case 2:19-cv-00857-SPC-MRM Document 12 Filed 02/08/21 Page 8 of 8 PageID 88




v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

36 (2003) (citations omitted). Williamson has not made the requisite showing

here and may not have a certificate of appealability on any ground of his

Motion.

      Accordingly, it is now

      ORDERED:

      Petitioner Willie Williamson’s Motion to Vacate, Set Aside, or Correct a

Sentence by a Person in Federal Custody (Doc. 1) is DENIED. The Clerk shall

enter judgment, terminate all motions and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida February 8, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                      8
